 

Exhibit 10.1

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

PARTIES

 

This Settlement Agreement and General Release (the “Agreement”) is made and
entered into as of the 22nd day of - March, 2019 by and between RedHawk Holdings
Corp., on behalf of itself and its shareholders, officers, directors, employees,
agents, attorneys, affiliates, successors and assigns (collectively “RedHawk”);
Beechwood Properties, LLC, on behalf of itself and its members, managers,
officers, directors, employees, agents, attorneys, affiliates, successors and
assigns (collectively “Beechwood”); G. Darcy Klug, on behalf of himself and his
personal representatives, executors, administrators, employees, agents,
attorneys, heirs, devisees, beneficiaries, successors and assigns (collectively,
“Mr. Klug”), on the one hand, and Daniel J. Schreiber, on behalf of himself and
his personal representatives, executors, administrators, employees, agents,
attorneys, heirs, devisees, beneficiaries, successors and assigns (collectively,
“Mr. Schreiber”); Andrea Schreiber on behalf of herself and her personal
representatives, executors, administrators, employees, agents, attorneys, heirs,
devisees, beneficiaries, successors and assigns (collectively, “Ms. Schreiber”);
and Mr. Schreiber and Ms. Schreiber in their capacities as Co-Trustees of the
Daniel J. Schreiber Living Trust – Dtd 2/08/95, on behalf of themselves as
Trustee, their personal representatives, executors, administrators, employees,
agents, attorneys, heirs, devisees, beneficiaries, successors and assigns, all
trust beneficiaries (collectively, the “Schreiber Trust”) on the other hand (all
parties to this Agreement are collectively referred to as the “Parties”).

 

RECITALS

 

WHEREAS, the Parties had a dispute related to the ownership of RedHawk stock by
Mr. Schreiber and/or the Schreiber Trust; and

 

WHEREAS, on January 31, 2017, RedHawk and Beechwood filed suit against Mr.
Schreiber and the Schreiber Trust in the United States District Court for the
Eastern District of Louisiana under Civil Action No. 2:2017cv819-B(3) (the
“Louisiana Lawsuit”); and

 

WHEREAS, Mr. Schreiber and the Schreiber Trust answered the Lawsuit and
counter-claimed against RedHawk and Beechwood and made additional claims against
Mr. Klug in the Lawsuit; and

 

WHEREAS, on April 24, 2017, Mr. Schreiber and the Schreiber Trust also filed
suit against RedHawk, Mr. Klug and six other defendants in the United States
District Court for the Southern District of California under Civil Action No.
3:17-cv-00824-WQH-BLM which case was dismissed without prejudice on September
26, 2017 (the “California Lawsuit”); and

 

WHEREAS, it is now the intention of the parties hereto to resolve all issues
between them in any way related to the Louisiana Lawsuit and the California
Lawsuit (collectively, the “Litigation”) or arising out of the subject matter of
the Litigation; and

 

Page 1 of 11 

 

 

WHEREAS, the Parties seek to resolve the claims that they have against each
other arising out of the subject matter of the Lawsuits.

 

GENERAL RELEASE AND PROMISES

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions herein, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the undersigned parties
expressly agree to the following terms and conditions in full settlement,
compromise, and satisfaction of the claims which were alleged or could have been
alleged against one another in the Litigation:

 

1.            Consideration to RedHawk From Mr. Schreiber and the Schreiber
Trust. In consideration for the releases granted herein and the monetary
consideration described herein, Mr. Schreiber and the Schreiber Trust shall,
concurrent with the execution of this Agreement, transfer all RedHawk stock they
presently own to RedHawk.

 

2.            Consideration to Mr. Schreiber and the Schreiber Trust From
Redhawk. In consideration for the releases granted herein and timely delivery of
RedHawk stock pursuant to Section 1 hereof, and consistent with the provisions
of the Settlement Terms incorporated herein as Exhibit A, RedHawk shall deliver
to the Schreiber Trust, concurrent with the execution of this Agreement:

 

a.A cash payment of Two Hundred Fifty Thousand and 00/100 Dollars
(US$250,000.00) due upon signing of this Agreement; and

 

b.A Non-interest bearing Promissory Note substantially in the form attached
hereto as Exhibit A. in the amount of Two Hundred Thousand and 00/100 Dollars
(US$200,000.00), which shall be due and payable on or before September 6, 2020
(“Note 1”); and

 

c.A Non-interest bearing Promissory Note substantially in the form attached
hereto as Exhibit B. in the amount of Two Hundred Thousand and 00/100 Dollars
(US$200,000.00), which shall be due and payable on or before September 5, 2021
(“Note 2”);

 

3.            Consideration to Mr. Schreiber and the Schreiber Trust from
Beechwood and Mr. Klug. As additional consideration for the foregoing, Beechwood
and Mr. Klug shall secure RedHawk’s obligations to the Schreiber Trust by
granting first-priority security interests in the following assets:

 

a.1,000 shares of Mr. Klug’s Series B Preferred RedHawk Stock; and 1,473 shares
of Mr. Klug’s Series A Preferred RedHawk Stock as provided in the Stock and
Membership Interest Security Agreement attached hereto as Exhibit C, and

 

b.Beechwood’s interest in the Tower Hotels Fund 2014, LLC as provided in the
Stock and Membership Interest Security Agreement attached hereto as Exhibit C.
Should Beechwood elect to sell its interest in the Tower Hotels Fund 2014, it
shall substitute a $150,000.00 Certificate of Deposit for the Tower Hotel
membership interest.

 

Page 2 of 11 

 

 

4.            Early Pay-off Option for RedHawk. As additional consideration for
the foregoing, RedHawk shall have the option to fully satisfy and retire both
Note 1 and Note 2 for a single payment of Three Hundred Thousand Dollars
(US$300,000.00) provided such payment is made to the Schreiber Trust on or
before September 4, 2019.

 

5.            Substitute Security.

 

a.If RedHawk applies for a name change, symbol change and/or reverse stock split
authority that is refused by FINRA based on the fact that Schreiber holds a
security interest in the Series A shares and/or the Series B shares, as shown by
an actual letter from FINRA stating that the denial is based on the lien,
security interest or Schreiber’s potential ownership of the Series A and/or the
Series B shares as a result of the security interest , then RedHawk has the
right to substitute collateral as described in the following provisions 5(b)
through 5(e).

 

b.Schreiber will be given a perfectable security interest in RedHawk’s SANDD
needle destruction technology (U.S. Patent Number US2003/0010754 A1) (the
“Needle Destruction Technology”). 

 

c.Schreiber will sign an agreed advance subordination agreement to a third party
lender who uses the Needle Destruction Technology for security for financing to
the company.  That subordination agreement will be substantially in the form of
Exhibit E.

 

d.If after the settlement a lender requires a subordination agreement in that
lender’s own form used in the ordinary course of that lender’s business and
required by that lender in order to provide financing to the company, Schreiber
will agree to promptly sign that as well.

 

e.The penalty for failing to sign a legitimate request for subordination by a
third-party lender within ten (10) days after it has been provided to him in
writing will be a forfeiture of any amounts RedHawk owes Schreiber at the time. 

 

6.      Acceleration. Note 1 and Note 2 will also be subject to these terms: 

 

a.If Klug sells any holdings in RedHawk at an aggregate price greater than
$250,000 before Note 1 and Note 2 are paid off in their entirety, Note 1 and
Note 2 will become immediately due and payable. 

 

b.If RedHawk defaults on any future Note payments, it will have a thirty day
grace period within which to cure the payment default; at the end of that grace
period:

 

i.All amounts due on the Notes will be accelerated and become immediately due
and payable

 

Page 3 of 11 

 

 

ii.Interest will be added to all of the outstanding debt (including the
accelerated amounts) in an amount of 18% simple interest charged back to the
date of this Settlement Agreement.



iii.The company will owe a $15,000 late payment fee for any payment which is
paid after the due date but during the grace period. This late payment fee shall
apply individually to each Note 1 and Note 2.

 

c.While any amounts are due to Schreiber, the Company agrees that if it issues
any shares of any series or class for cash, it shall use 50% of all monetary
proceeds received from the issuance to reduce the debts owed to Schreiber.

 

d.Schreiber will be entitled to actual reasonable attorneys’ fees or 10% of the
amounts due, whichever is greater, for any sums expended after expiration of the
30-day grace period in pursuing any payment not made timely.

 

7.            Release of Claims of RedHawk. In return for the foregoing, and
subject to subject to the terms of this Agreement, RedHawk, for and on behalf of
itself and its shareholders, officers, directors, employees, agents, attorneys,
affiliates, successors and assigns does hereby irrevocably, unconditionally,
fully, finally, and forever release and discharge (i) Mr. Schreiber and all of
his personal representatives, executors, administrators, employees, agents,
attorneys, heirs, devisees, beneficiaries, successors and assigns; (ii) Ms.
Schreiber and all of her personal representatives, executors, administrators,
employees, agents, attorneys, heirs, devisees, beneficiaries, successors and
assigns; and (iii) Mr. Schreiber and Ms. Schreiber in their capacities as
Co-Trustees of the Schreiber Trust of and from any and claims, judgments,
actions, causes of action, suits, sums of money, demands, rights, damages,
injuries, costs, obligations, contracts, agreements, promises, liabilities,
losses, debts, harms, expenses, fees (including attorneys’ fees), and
compensation of every kind or nature whatsoever, whether based on tort,
contract, statute or any other theory of recovery, in law or in equity, whether
for compensatory or punitive damages, whether known or unknown and whether
foreseen or unforeseen, which RedHawk, has ever had or claimed to have, now has
or claims to have, against Mr. Schreiber, Ms. Schreiber and/or the Schreiber
Trust, (whether through operation of law, assignment or subrogation) insofar as
such claims arise from the subject matter of the Lawsuits.

 

8.            Release of Claims of Beechwood In return for the foregoing, and
subject to subject to the terms of this Agreement, Beechwood, for and on behalf
of itself and its members, managers, officers, directors, employees, agents,
attorneys, affiliates, successors and assigns does hereby irrevocably,
unconditionally, fully, finally, and forever release and discharge (i) Mr.
Schreiber and all of his personal representatives, executors, administrators,
employees, agents, attorneys, heirs, devisees, beneficiaries, successors and
assigns; (ii) Ms. Schreiber and all of her personal representatives, executors,
administrators, employees, agents, attorneys, heirs, devisees, beneficiaries,
successors and assigns; and (iii) Mr. Schreiber and Ms. Schreiber in their
capacities as Co-Trustees of the Schreiber Trust of and from any and claims,
judgments, actions, causes of action, suits, sums of money, demands, rights,
damages, injuries, costs, obligations, contracts, agreements, promises,
liabilities, losses, debts, harms, expenses, fees (including attorneys’ fees),
and compensation of every kind or nature whatsoever, whether based on tort,
contract, statute or any other theory of recovery, in law or in equity, whether
for compensatory or punitive damages, whether known or unknown and whether
foreseen or unforeseen, which RedHawk, has ever had or claimed to have, now has
or claims to have, against Mr. Schreiber, Ms. Schreiber and/or the Schreiber
Trust, (whether through operation of law, assignment or subrogation) insofar as
such claims arise from the subject matter of the Lawsuits.

 

Page 4 of 11 

 

 

9.            Release of Claims of Mr. Klug. In return for the foregoing, Mr.
Klug, for and on behalf of himself and his personal representatives, executors,
administrators, employees, agents, attorneys, heirs, devisees, beneficiaries,
successors and assigns does hereby irrevocably, unconditionally, fully, finally,
and forever release and discharge (i) Mr. Schreiber and all of his personal
representatives, executors, administrators, employees, agents, attorneys, heirs,
devisees, beneficiaries, successors and assigns; (ii) Ms. Schreiber and all of
her personal representatives, executors, administrators, employees, agents,
attorneys, heirs, devisees, beneficiaries, successors and assigns; and (iii) Mr.
Schreiber and Ms. Schreiber in their capacities as (iii) Mr. Schreiber and Ms.
Schreiber in their capacities as Co-Trustees of the Schreiber Trust of and from
any and claims, judgments, actions, causes of action, suits, sums of money,
demands, rights, damages, injuries, costs, obligations, contracts, agreements,
promises, liabilities, losses, debts, harms, expenses, fees (including
attorneys’ fees), and compensation of every kind or nature whatsoever, whether
based on tort, contract, statute or any other theory of recovery, in law or in
equity, whether for compensatory or punitive damages, whether known or unknown
and whether foreseen or unforeseen, which RedHawk, has ever had or claimed to
have, now has or claims to have, against Mr. Schreiber, Ms. Schreiber and/or the
Schreiber Trust, (whether through operation of law, assignment or subrogation)
insofar as such claims arise from the subject matter of the Lawsuits.

 

10.          Release of Claims of Mr. Schreiber. In return for the foregoing,
Mr. Schreiber, for and on behalf of himself and his personal representatives,
executors, administrators, employees, agents, attorneys, heirs, devisees,
beneficiaries, successors and assigns does hereby irrevocably, unconditionally,
fully, finally, and forever release and discharge (i) RedHawk and all of its
past, present and future members, managers, officers, directors, employees,
agents, attorneys, affiliates, successors and assigns and all other persons,
partners, entities, associations, partnerships and corporations with whom any of
the former have been, are now or may hereafter be affiliated; (ii) Beechwood and
all of its past, present and future members, managers, officers, directors,
employees, agents, attorneys, affiliates, successors and assigns and all other
persons, partners, entities, associations, partnerships and corporations with
whom any of the former have been, are now or may hereafter be affiliated; and
(iii) Mr. Klug and all of his personal representatives, executors,
administrators, employees, agents, attorneys, heirs, devisees, beneficiaries,
successors and assigns of and from any and claims, judgments, actions, causes of
action, suits, sums of money, demands, rights, damages, injuries, costs,
obligations, contracts, agreements, promises, liabilities, losses, debts, harms,
expenses, fees (including attorneys’ fees), and compensation of every kind or
nature whatsoever, whether based on tort, contract, statute or any other theory
of recovery, in law or in equity, whether for compensatory or punitive damages,
whether known or unknown and whether foreseen or unforeseen, which South Oil,
has ever had or claimed to have, now has or claims to have, against RedHawk,
Beechwood and/or Mr. Klug, (whether through operation of law, assignment or
subrogation) insofar as such claims arise from the subject matter of the
Lawsuits. .

 

Page 5 of 11 

 

 

11.          Release of Claims of Ms. Schreiber. In return for the foregoing,
Ms. Schreiber, for and on behalf of herself and her personal representatives,
executors, administrators, employees, agents, attorneys, heirs, devisees,
beneficiaries, successors and assigns does hereby irrevocably, unconditionally,
fully, finally, and forever release and discharge (i) RedHawk and all of its
past, present and future members, managers, officers, directors, employees,
agents, attorneys, affiliates, successors and assigns and all other persons,
partners, entities, associations, partnerships and corporations with whom any of
the former have been, are now or may hereafter be affiliated; (ii) Beechwood and
all of its past, present and future members, managers, officers, directors,
employees, agents, attorneys, affiliates, successors and assigns and all other
persons, partners, entities, associations, partnerships and corporations with
whom any of the former have been, are now or may hereafter be affiliated; and
(iii) Mr. Klug and all of his personal representatives, executors,
administrators, employees, agents, attorneys, heirs, devisees, beneficiaries,
successors and assigns of and from any and claims, judgments, actions, causes of
action, suits, sums of money, demands, rights, damages, injuries, costs,
obligations, contracts, agreements, promises, liabilities, losses, debts, harms,
expenses, fees (including attorneys’ fees), and compensation of every kind or
nature whatsoever, whether based on tort, contract, statute or any other theory
of recovery, in law or in equity, whether for compensatory or punitive damages,
whether known or unknown and whether foreseen or unforeseen, which South Oil,
has ever had or claimed to have, now has or claims to have, against RedHawk,
Beechwood and/or Mr. Klug, (whether through operation of law, assignment or
subrogation) specifically including, but not limited to, those in any way
connected with or asserted in the Litigation from the beginning of the world to
the day of the date of this Agreement. RedHawk, Beechwood and/or Mr. Klug shall
be entitled to enforce their rights and remedies pursuant to this Agreement.

 

12.          Release of Claims of the Schreiber Trust. In return for the
foregoing, Mr. Schreiber and Ms. Schreiber in their capacities as Co-Trustees of
the Daniel J. Schreiber Living Trust – Dtd 2/08/95, together with their personal
representatives, executors, administrators, employees, agents, attorneys, heirs,
devisees, beneficiaries, successors and assigns, all trust beneficiaries do
hereby irrevocably, unconditionally, fully, finally, and forever release and
discharge (i) RedHawk and all of its past, present and future members, managers,
officers, directors, employees, agents, attorneys, affiliates, successors and
assigns and all other persons, partners, entities, associations, partnerships
and corporations with whom any of the former have been, are now or may hereafter
be affiliated; (ii) Beechwood and all of its past, present and future members,
managers, officers, directors, employees, agents, attorneys, affiliates,
successors and assigns and all other persons, partners, entities, associations,
partnerships and corporations with whom any of the former have been, are now or
may hereafter be affiliated; and (iii) Mr. Klug and all of his personal
representatives, executors, administrators, employees, agents, attorneys, heirs,
devisees, beneficiaries, successors and assigns of and from any and claims,
judgments, actions, causes of action, suits, sums of money, demands, rights,
damages, injuries, costs, obligations, contracts, agreements, promises,
liabilities, losses, debts, harms, expenses, fees (including attorneys’ fees),
and compensation of every kind or nature whatsoever, whether based on tort,
contract, statute or any other theory of recovery, in law or in equity, whether
for compensatory or punitive damages, whether known or unknown and whether
foreseen or unforeseen, which South Oil, has ever had or claimed to have, now
has or claims to have, against RedHawk, Beechwood and/or Mr. Klug, (whether
through operation of law, assignment or subrogation) insofar as such claims
arise from the subject matter of the Lawsuits.

 

13.          Motions to Dismiss. All Parties shall direct their counsel to
execute the Motions to Dismiss with Prejudice attached as Exhibits D and E.

 

Page 6 of 11 

 

 

OTHER REPRESENTATIONS AND WARRANTIES

 

14.          Entire Agreement. This Agreement contains the entire, complete and
integrated statement of each and every term and provision agreed to by and among
the parties. It contains the entire agreement and understanding between the
parties relating to the subject matter contained herein, superseding any prior
oral or written agreements pertaining to said subject matter. No other promises,
representations or other inducements have been made to any party hereto in
exchange for this Agreement.

 

15.          Neutral Interpretation. In the event any dispute arises among the
parties with regard to the interpretation of any term of this Agreement, all of
the parties shall be considered collectively to be the drafting party and any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall be inapplicable.

 

16.          Modification. No provision of this Agreement may be waived,
altered, amended, or modified in any respect or particular whatsoever except by
written agreement duly executed by each of the parties to this Agreement.

 

17.          Severability. If any provision of this Agreement is held to be
invalid, void or unenforceable, the balance of its provisions will,
nevertheless, remain in full force and effect and will in no way be affected,
impaired or invalidated.

 

18.          Full Authority. The parties hereto represent that they have full
authority to enter into this Agreement, and the individual parties are competent
and of the age majority.

 

19.          Terms Read and Understood. Each party hereto represents that he,
she, or it has carefully read and fully understands the terms, conditions,
meaning and intent of this Agreement, and that each party has had an opportunity
to discuss the terms, conditions and provisions with legal counsel prior to the
execution hereof. Each party specifically hereby acknowledges receipt of a copy
of this Agreement before signing it and understands that each and every
provision of this Agreement is contractual, legally binding and not mere
recitals.

 

20.          No Duress. Each party acknowledges that it is executing this
Agreement after having received from independent legal counsel of its own
choosing, legal advice as to its rights hereunder and the legal effect thereof,
to the extent each party deemed appropriate. Each party agrees to sign this
Agreement as its own voluntary act and deed, and represents that such execution
was not the result of any duress, coercion or undue influence upon it.

 

21.          No Representations. Each of the parties hereto represents and
warrants that no representations about the nature and extent of the claims or
about any damages, loss or injury or about the nature and extent of the legal
liability or financial responsibility, if any, made by any opposing party nor
any representations about income tax consequences, have induced them to enter
into this Agreement. In determining and agreeing to the terms and conditions
provided in this Agreement, each of the parties hereto has taken into
consideration not only all known facts, damages and losses, but also the fact
that consequences not now known may result from occurrences or events that may
have given rise to the claims released in this Agreement. The parties further
recognize that the facts relating to the underlying claims released by this
Agreement may turn out to be different from the facts now known or believed to
be true by each of the parties. Each of the parties expressly assumes the risk
of the facts turning out to be different, and agrees that this Agreement shall
not be subject to termination by reason of any different facts.

 

Page 7 of 11 

 

 

22.          Successors and Assigns. The provisions of this Agreement shall be
binding and inure to the benefit of each of the parties and their respective
heirs, executors, administrators, agents, representatives, successors and
assigns.

 

23.          Attorneys’ Fees and Costs. Each of the parties shall bear its own
attorneys’ fees, expenses and costs incurred in connection with this Agreement,
provided however, that in the event of litigation, arbitration or other
proceeding is brought concerning the interpretation or enforcement of this
Agreement, or because of an alleged dispute, default, misrepresentation or
breach in connection with any of the provisions of this Agreement, the
successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees, expenses and costs actually incurred in connection therewith,
in addition to any other relief to which it may be entitled.

 

24.          Governing Law. This Agreement, as well as the parties’ rights and
obligations hereunder, shall be in all respects interpreted, enforced and
governed by and under the laws of the State of Louisiana.

 

25.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

26.          Headings. The headings of this Agreement are for convenience or
reference only, and shall not limit, expand, modify or otherwise affect the
meaning hereof.

 

27.          Notice. All notices to be sent or information to be provided under
this Settlement Agreement shall be sent to the following:

 

a.To RedHawk, Beechwood and Mr. Klug –

 

Samuel E. Masur

Email: smasur@gamb.law

Gordon, Arata, Montgomery, Barnett, McCollam, Duplantis & Eagan, LLC

400 East Kaliste Saloom Road, Suite 4200

Lafayette, Louisiana 70508

Phone: (337) 237-0132

Fax: (337) 237-3451

 

Page 8 of 11 

 

 

b.To Mr. Schreiber, Ms. Schreiber and the Schreiber Trust -

 

Paul Matthew Jones, T.A. (#19641)

Email: mjones@liskow.com

LISKOW & LEWIS

822 Harding Street

Post Office Box 52008

Lafayette, Louisiana 70505-2008

Telephone: (337) 232-7424

Facsimile: (337) 267-2399

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement consisting
of eleven (11) pages, including the signature pages but excluding referenced
exhibits, as of the date and year first above written.

 

[SIGNATURE PAGES FOLLOW]

 

Page 9 of 11 

 

 



          RedHawk Holdings Corp.           By: /s/ G. Darcy Klug   Name: G.
Darcy Klug

STATE OF LOUISIANA 

PARISH OF LAFAYETTE

 

        I certify that the following person(s) personally appeared before me
this day, each acknowledging to me that he or she signed the foregoing document:
G. Darcy Klug  

          Date: March 19, 2019   /s/ Samuel E Masur       Notary Public        
          (Printed Name of Notary)       My Commission Expires:    

          Beechwood Properties, LLC           By:   /s/ G. Darcy Klug   Name: G.
Darcy Klug

STATE OF LOUISIANA 

PARISH OF LAFAYETTE

 

I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that he or she signed the foregoing document: G. Darcy
Klug 

 

          Date: March 19, 2019   /s/ Samuel E Masur       Notary Public        
          (Printed Name of Notary)       My Commission Expires:                
                 

        G. Darcy Klug         By: /s/ G. Darcy Klug

STATE OF LOUISIANA 

PARISH OF LAFAYETTE

 

I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that he or she signed the foregoing document: G. Darcy
Klug 

          Date: March 19, 2019   /s/ Samuel E Masur       Notary Public        
          (Printed Name of Notary)       My Commission Expires:                
                 

 

Page 10 of 11 

 

 



        Daniel J. Schreiber         /s/ Daniel J. Schreiber

 

STATE OF NEW YORK

COUNTY OF NEW YORK

 

        I certify that the following person(s) personally appeared before me
this day, each acknowledging to me that he or she signed the foregoing document:
Settlement Agreement and General Release 

          Date: 3/19/19   /s/ Paul A. Rachmuth       Notary Public         /s/
Paul A. Rachmuth         (Printed Name of Notary)       My Commission Expires:
7/8/19

        Andrea Schreiber         By: /s/ Andrea Schreiber   Name: Andrea
Schreiber

STATE OF NEW YORK 

COUNTY OF NEW YORK

 

I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that he or she signed the foregoing document:
Settlement Agreement and General Release  

          Date: 3/19/19   /s/ Paul A. Rachmuth       Notary Public              
    (Printed Name of Notary)       My Commission Expires: 7/8/19                
             

          The Daniel J. Schreiber Living Trust - Dtd 2/08/09         Dated:
____________, 2019.   By: /s/ Daniel J. Schreiber     Daniel J. Schreiber,
Trustee,   By: /s/ Andrea Schreiber     Andrea Schreiber, Trustee,

STATE OF NEW YORK 

PARISH OF NEW YORK

 

I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that he or she signed the foregoing document:
________________

          Date: 3/19/19   /s/ Paul A. Rachmuth       Notary Public         /s/
Paul A. Rachmuth         (Printed Name of Notary)       My Commission Expires:
7/8/19                              

 

Page 11 of 11 